     Case 3:20-cv-00521-MMD-CLB Document 10 Filed 01/19/21 Page 1 of 1


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                   ***

6     BRUCE BIRCH,                                        Case No. 3:20-cv-00521-MMD-CLB

7                                     Plaintiff,                        ORDER
             v.
8
      GITTERRE, et al.,
9
                                  Defendants.
10

11          On September 14, 2020, Plaintiff Bruce Birch, then a prisoner in custody of the

12   Nevada Department of Corrections (“NDOC”), initiated this prisoner civil rights action

13   under 42 U.S.C. § 1983. (ECF No. 1-1.) Plaintiff’s case has not yet been screened. On

14   January 14, 2021, Defendants filed a suggestion of death on the record. (ECF No. 9.)

15          Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

16   is not extinguished, the court may order substitution of the proper party. A motion for

17   substitution may be made by any party or by the decedent’s successor or representative.

18   If the motion is not made within 90 days after service of a statement noting the death, the

19   action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1). As such,

20   if there is no motion for substitution filed within 90 days of the date of this order, the Court

21   will dismiss the case.

22          In the meantime, the Court denies all pending motions (ECF Nos. 1, 1-2) as moot.

23          DATED THIS 19th Day of January 2021.

24

25
                                                   MIRANDA M. DU
26                                                 CHIEF UNITED STATES DISTRICT JUDGE

27
28
